Case 13-50530-CSS   Doc 772-4   Filed 08/21/20   Page 1 of 2




Exhibit 113
                     Case 13-50530-CSS       Doc 772-4    Filed 08/21/20   Page 2 of 2




               Company Name:        Goldman Sachs & Co./#58062 (Main)
               Conference Title:    Allied Lender Call
               Moderator's Name:    Gabe Jacobson
               Conference Date:     4/8/2008
               Conference Time:     1:00 PM CT
               Confirmation Code:   4260629
               Operator:            Casey Mulholland
               Prepared By:         Martha Peach

               Name                 Affiliation
             1 **Jacobson, Gabe     Moderator
            2 *Bond, Stephanie      Speaker
            3 *Gendregske, Mark     Speaker
            4 *King, Tom            Speaker
            5 *MacAulay, Scott      Speaker
            6 *Yenel, Zeynep        Speaker
            7 Bartels, Patrick      Monarch
            8 Buller, Jeff          Spectrum
            9 Byrne, Patrick        American Money Management
           10 Chap, Christian       McDonnell Investment
           11 Coffin, Barbara       Citi
           12 Dubin, Brian          GSO Capital
           13 Ehrlich, Richard      Black Diamond Capital
           14 Ernberg, Jens         Credit Suisse
           15 Fisher, Gregg         Stanfield Capital Partners
           16 Greaser,-Eric         Avenue Capital
           17 Homan, Johannes       Ore Hill Partners LLC
           18 Howard, Thomas        Par Four Investment Management
           19 Kapur, Anurag         Alcentra
           20 Lubbock, Angus        Kilimanjaro
           21 Malin, Adam           Goldman Sachs & Company
           22 Mann, Evan            Credit Capital Investment
           23 Peters, Tonya         Citi
           24 Potesky, James        Credit Suisse
           25 Sanders, Brandon      Cedarview Capital
           26 Scheffer, Jeff        Spectrum
           27 Scott, Michael        Venor Capital
           28 Seiden, Matt          Durham Asset Management
           29 Serenson, Michael     MJX Asset Management
           30 Suggs, Julia          Bank of America
           31 Taylor, Fred          MJX Asset Management
           32 Trew, Glen            Stone Tower Capital
           33 VonMeister, Joseph    GSO Capital
           34 Weisstub, Jeremy      Redwood Capital
           35 Wellington, Michael   Goldman Sachs & Company
           36 Wilson, Carly         Lehman Brothers




 CONFIDENTIAL                                                                            GS - 002108

Confidential                                                                             YUCAIPA692780
